IN THE SUPREME COURT OF IOWA
                             No. 08–1213

                        Filed January 9, 2009


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

SAMUEL Z. MARKS,

      Respondent.



      Appeal from the report of the Grievance Commission.



      The Grievance Commission of the Supreme Court of Iowa

recommends suspension of respondent’s license to practice law in this

state. LICENSE SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.



      Samuel Z. Marks, Des Moines, pro se.
                                         2

STREIT, Justice.

      In this disciplinary action, Samuel Z. Marks neglected two probate

estates and failed to cooperate with the Iowa Supreme Court Attorney

Disciplinary Board (“Board”). The Grievance Commission of the Supreme

Court of Iowa (“Commission”) found Marks violated the Iowa Code of

Professional    Responsibility    for    Lawyers     and   the    Iowa           Rules    of

Professional Conduct.      The Commission recommended we suspend
Marks’ license to practice law for ninety days. Upon our consideration of

the   Commission’s     findings     of     fact,    conclusions       of     law,        and

recommendation, we find Marks committed ethical violations and

suspend his license to practice law for thirty days.

      I. Background Facts.

      Marks was admitted to the Iowa bar in 2000.                 He is thirty-four

years old and practices in Des Moines.              Marks took over his father’s

practice in 2000. His practice focuses primarily on bankruptcy.

      Marks has been previously disciplined for violating our ethics

rules. In 2006, we temporarily suspended Marks’ license for failure to

respond to the inquiry of the Board regarding a complaint. Iowa Ct. R.

34.7(3).   In 2007, the Board publically reprimanded Marks for
incompetence, lack of diligence, and failure to cooperate timely and fully

with the Board’s investigation.

      The present disciplinary action concerns a two-count complaint

filed against Marks on January 15, 2008 by the Board. Marks did not

file an answer until April 14, 2008. The Board alleged Marks neglected

two   probate    matters   and    failed     to    cooperate   with        the    Board’s

investigation. At the hearing before the Commission on July 7, 2008,

Marks admitted to the violations and offered evidence to both explain

and mitigate his conduct. He testified he was diagnosed with depression
                                          3

approximately one year ago and currently takes an antidepressant. He

also stated things were chaotic in his office because a couple of attorneys

had left.

       Considering     all   the    relevant   facts   and   circumstances,   the

Commission found Marks neglected the two probate matters and

recommended Marks’ license to practice law be suspended for ninety

days   with    additional    medical     certification   being   required   before
reinstatement of his license. The Commission further recommended that

Marks be restricted from practicing in the area of probate law until he

can demonstrate proficiency in that area.

       II. Scope of Review.

       We review the findings of the Grievance Commission de novo. Iowa

Ct. R. 35.10(1). We give weight to the Commission’s findings, but we are

not bound by those findings. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

McGrath, 713 N.W.2d 682, 695 (Iowa 2006). The Board has the burden

to prove disciplinary violations by a convincing preponderance of the

evidence.     Iowa Supreme Ct. Att’y Disciplinary Bd. v. D’Angelo, 710
N.W.2d 226, 230 (Iowa 2006). This burden is “ ‘less than proof beyond a

reasonable doubt, but more than the preponderance standard required
in the usual civil case.’ ”        Id. (quoting Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa 2004)).

       III. Factual Findings.

       A.   Neglect.     “Professional neglect involves ‘indifference and a

consistent failure to perform those obligations that a lawyer has

assumed, or a conscious disregard for the responsibilities a lawyer owes

a client.’ ” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Honken,

688 N.W.2d 812, 821 (Iowa 2004) (quoting Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Kennedy, 684 N.W.2d 256, 259–60 (Iowa 2004)).
                                     4

“Neglect is more than ordinary negligence and usually involves multiple

acts or omissions.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Moorman, 683 N.W.2d 549, 551–52 (Iowa 2004).          In an estate matter,

“failure to take the necessary actions . . . in a timely fashion constitutes

professional neglect.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Moonen,

706 N.W.2d 391, 399 (Iowa 2005).

      1.   Rumley estate.    William General Rumley died intestate in
October 2002.     His son Adrian Rumley, a Des Moines resident, was

appointed administrator.      The decedent had three other surviving

children, two of whom resided in Texas and the other in the custody of

the Iowa Department of Corrections. One of two pieces of real estate in

the estate was sold in the spring of 2004. The record does not indicate

any activity on the matter since that sale. Marks claims he could neither

sell the other piece of real estate nor close the estate because he was

unable to find Adrian Rumley, the administrator.       Marks lost track of

him when he left town.      Marks claims he diligently tried to uncover

Adrian Rumley’s whereabouts.      It was not until a few days before his

disciplinary hearing that Marks met with the judge to discuss the

possibility of appointing one of the decedent’s other children as the
administrator.    Further, Marks admitted he did not keep any time

records for the Rumley estate and did not have a tickler system in place

until recently.

      2. Albach estate. Robert E. Albach died January 22, 2002, leaving

his entire estate to his wife Lucille and appointing her executor in his

will. Lucille died in 2004, shortly after selling the property of the estate

and relocating to Arizona.     Marks claims he has closed the estate.

However, he admitted he closed the estate only after receiving the

complaint that was filed in this case.    Additionally, he was unable to
                                         5

provide any evidence indicating the estate had been closed. Explaining

the delay in closing the estate, Marks stated he could not locate the

contingent beneficiaries listed in the will after the death of Albach’s wife

Lucille, the executor and primary beneficiary. Further, Marks explained

that the file on this matter was lost for a while. He also admitted he did

not keep any time records for the Albach estate.

      The evidence establishes Marks committed professional neglect on
the Rumley estate and the Albach estate.           Marks failed to close the

estates in a timely fashion.        His neglect delayed the administration of

both estates, and it is possible that beneficiaries were prejudiced by

Marks’ neglect.    “Such action constitutes not only a disservice to the

client, but is also conduct prejudicial to the administration of justice and

conduct that reflects adversely on the fitness to practice law.”        Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Ireland, 748 N.W.2d 498, 502 (Iowa

2008). Marks’ conduct violated DR 1–102(A)(5) (a lawyer shall not engage

in conduct that is prejudicial to the administration of justice); DR 1–

102(A)(6) (a lawyer shall not engage in conduct that adversely reflects on

the fitness to practice law); and DR 6–101(A)(3) (a lawyer shall not

neglect a client’s legal matter).
      B. Failure to Cooperate with Disciplinary Process. Marks did

not file an answer to the Board’s complaint within twenty days as

required by Iowa Court Rule 34.6(4).          It took Marks three months to

answer the complaint and nearly four months to file answers to the

interrogatories.   His only defense was that he felt he could close the

estates if he had more time.           We expect and demand attorneys to

cooperate with disciplinary investigations. Honken, 688 N.W.2d at 821.

A failure to do so is an independent act of misconduct. Comm. on Prof’l

Ethics & Conduct v. Pracht, 505 N.W.2d 196, 199 (Iowa 1993). Marks’
                                     6

failure to respond to the Board’s complaint in a timely fashion violates

DR 1–102(A)(5) (a lawyer shall not engage in conduct that is prejudicial

to the administration of justice) and DR 1–102(A)(6) (a lawyer shall not

engage in conduct that adversely reflects on the fitness to practice law).

      The Commission recommended Marks’ license be suspended with

no possibility of reinstatement for ninety days and then only reinstated

with additional medical certification and if Marks is able to demonstrate
he is fit to practice law. Further, the Commission recommended Marks

be restricted from practicing in the area of probate law until he can

demonstrate proficiency in that area.

      IV. Misconduct and Sanction.

      We agree with the Commission’s findings and conclusion that

Marks neglected two estate matters and failed to cooperate with the

Board. We must now determine the appropriate sanction. We consider

“the nature of the violations, protection of the public, deterrence of

similar misconduct by others, the lawyer’s fitness to practice, and our

duty to uphold the integrity of the profession in the eyes of the public.”

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Fleming, 602 N.W.2d
340, 342 (Iowa 1999). We also consider both aggravating and mitigating
circumstances. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Ruth,

656 N.W.2d 93, 99 (Iowa 2002).      Ultimately, the form and extent of a

disciplinary sanction “must be tailored to the specific facts and

circumstances of each individual case.”        Comm. on Prof’l Ethics &

Conduct v. Rogers, 313 N.W.2d 535, 537 (Iowa 1981).             “Often, the

distinction between the punishment imposed depends upon the existence

of multiple instances of neglect, past disciplinary problems, and other

companion violations.”     Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Lesyshen, 712 N.W.2d 101, 104 (Iowa 2006).
                                      7

      In the present case, Marks neglected two probate matters and

failed to cooperate with the Board’s investigation.    Our review of prior

cases reveals the discipline imposed for neglect typically “ranges from a

public reprimand to a six-month suspension.” Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Hohenadel, 634 N.W.2d 652, 655–56 (Iowa

2001).    In those cases warranting more serious discipline, additional

violations or other aggravating circumstances were present, or the
neglect resulted in more serious harm to clients. See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Adams, 749 N.W.2d 666 (Iowa 2008) (neglect

resulting in prejudice to client, misrepresentation, and failure to respond

warranted four-month suspension); Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Daggett, 653 N.W.2d 377 (Iowa 2002) (neglect, misrepresentation

to the court, and failing to respond to the complaint warranted sixty-day

suspension); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Plumb,

589 N.W.2d 746, 749 (Iowa 1999) (neglect of two client matters, failure to

return clients’ property, failure to deposit funds in trust account, and

prior public reprimands warranted two-month suspension). In this case,

there is no evidence that Marks’ neglect resulted in harm to his clients or

the beneficiaries of the estates.
      Nonetheless,    there    are   aggravating   circumstances.     Past

disciplinary action bears upon an attorney’s character and is considered

an aggravating factor. Comm. on Prof’l Ethics & Conduct v. Wenger, 469
N.W.2d 678, 680 (Iowa 1991). Marks had been publicly reprimanded in

2007, and his license was temporarily suspended for failure to cooperate

with the Board in 2006. The fact the Board has publicly reprimanded

and sanctioned Marks previously indicates his neglect is not isolated in

nature.   Further, multiple incidents of neglect are another aggravating

factor.   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Curtis, 749 N.W.2d
8

694, 703 (Iowa 2008). In this case, Marks neglected two separate legal

matters.

      On the other hand, Marks’ depression is a mitigating factor.

Personal illnesses, such as depression, do not excuse a lawyer’s

misconduct but can be mitigating factors and influence our approach to

discipline.   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Frerichs, 718
N.W.2d 763, 768 (Iowa 2006). Marks is currently undergoing treatment
for depression and believes it can be controlled with medication.

      Considering all the relevant facts and circumstances, we decline to

impose the Commission’s recommended sanction of ninety days.             We

suspend Marks’ license to practice law in Iowa for thirty days.          We

believe a thirty-day suspension would be more appropriate. Although it

is unlikely we would suspend Marks’ license for these instances of

neglect alone, Marks’ pattern of refusing to cooperate with the Board’s

investigations tips the scale in favor of a short suspension.       See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Howe, 706 N.W.2d 360, 382 (Iowa

2005) (“We think the pervasiveness of the misconduct in the present case

and the prejudicial impact it has on the bar and the criminal justice

system call for a longer period of suspension than . . . ordered in
most . . . cases.”).

      We also decline to follow the Commission’s suggestion that Marks

be restricted from practicing law in the area of probate. His problems

were caused by neglect, not incompetence. See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kirlin, 741 N.W.2d 813, 819 (Iowa 2007) (where

attorney’s problems were caused by depression and neglect not

incompetence, imposition of supervision would accomplish no useful

purpose).     However, we do agree that Marks should be required to

present additional medical certification before his license is reinstated.
                                      9

See id. at 820 (submitting medical certification as a prerequisite to

automatic reinstatement where attorney’s depression contributed to

neglect). Within fifteen days of this suspension, Marks must provide the

court with an evaluation from a licensed health care professional

verifying his fitness to practice law. Subject to this condition and in the

absence   of   an   objection   by   the   Board,   Marks’   license   will   be

automatically reinstated as provided in Iowa Court Rule 35.12(2).
      We also issue Marks a stern warning. He is teetering on the brink

of disaster. Although he is fit to practice law, he has fallen into a pattern

of neglect and non-cooperation these past few years.          If he does not

remedy this behavior, he will receive a harsher sanction next time he

appears before us. See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Beckman, 674 N.W.2d 129 (Iowa 2004). Although we are sympathetic to

the struggles Marks has endured with depression, his past conduct and

record as a whole indicates he lacks diligence and professionalism.

      VI. Conclusion.

      We suspend Marks’ license to practice law in the State of Iowa for

thirty days. Within fifteen days of this suspension, Marks must provide

the court with an evaluation from a licensed health care professional
verifying his fitness to practice law. Subject to this condition and in the

absence of an objection by the Board, we shall reinstate Marks’ license to

practice law on the day after the thirty-day suspension period expires.

See Iowa Ct. R. 35.12(2).

      LICENSE SUSPENDED.